DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a voltage-sudden-change detecting circuit, a current detecting circuit and abnormality detecting unit all in claims 1, 12 and 19; a communication interface in claim 2 and a temperature detecting unit in claims 4 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (CN202651843) [translation provided by applicants].

    PNG
    media_image1.png
    366
    611
    media_image1.png
    Greyscale

Regarding claim 1, Wei et al disclose [see Fig. 2 above] a device (battery monitoring device 100) for detecting battery abnormality, comprising: a voltage-sudden-change detecting circuit (voltage detection circuit 111), configured to [see Note below] detect whether a sudden change in voltage has occurred to a battery (battery pack P) and output a sudden-change signal when the sudden change in voltage has occurred to the battery (P) [see translation pages 8-10 Note below] detect a consumption current of the battery (P) and output a small-current signal when the consumption current of the battery (P) is smaller than a preset current threshold [see translation pages 8-11 for details]; and an abnormality detecting unit (determining section 120), coupled with the voltage-sudden-change detecting circuit (111) and the current detecting circuit (112), and configured to [see Note below] determine that the battery (P) is abnormal upon reception of the sudden-change signal and the small-current signal at the same time, store state information on battery abnormality [via storage unit 150 shown in Fig. 8], and send the state information to a controller [not numbered but see Fig. 11] of a terminal device [see translation pages 15-16 for details].
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04].
Regarding claim 2, Wei et al disclose a communication interface (communication section 130) coupled with the abnormality detecting unit (120), wherein the abnormality detecting unit (120) is configured to [see Note above] communicate with the controller [shown in Fig. 11] of the terminal device through the communication interface (130), to send the state information to the controller of the terminal device [see translation pages 13-16 for details].                                                                                                              
Regarding claim 3, Wei et al disclose wherein the abnormality detecting unit (120) is further configured to [see Note above] store identity information of the battery (P) [via storage unit 150 in Fig. 8], and send the identity information of the battery (P) to the controller [not numbered but see Fig. 11] of the terminal device upon sending of the state information [see 
Regarding claim 4, Wei et al discloses a temperature detecting unit (temperature detecting section 113), configured to [see Note above] detect temperature of the battery (P) and send the temperature of the battery (P) to the controller of the terminal device. 
Regarding claim 5, Wei et al discloses wherein the controller of the terminal device is configured to [see Note above] determine a fault grade of the battery (P) according to the state information and the temperature of the battery (P) when the battery (P) is abnormal, and restrict corresponding functions of the terminal device according to the fault grade.
Regarding claim 6, Wei et al disclose wherein the controller [shown in Fig. 11] of the terminal device is further configured to control the terminal device to send alert information to indicate that the battery (P) is abnormal, upon reception of the state information by the controller of the terminal device.
Regarding claim 7, Wei et al disclose wherein the device (100) is integrated into a battery protection chip or a battery fuel gauge.
Regarding claim 12, Wei et al disclose [see Figs. 2 and 12] a battery system (battery system 1200), comprising: a battery (battery P); a voltage-sudden-change detecting circuit (voltage detection circuit 111), configured to [see Note below] detect whether a sudden change in voltage has occurred to a battery (battery pack P) and output a sudden-change signal when the sudden change in voltage has occurred to the battery (P) [see translation pages 8-10 for details]; a current detecting circuit (current detection circuit 112), configured to [see Note below] detect a consumption current of the battery (P) and output a small-current signal when 
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04].
Regarding claim 18, Wei et al disclose wherein the abnormality detecting unit (120) comprises: at least one memory (storage unit 150), configured to [see Note above] store identity information of the battery (P) and state information indicating that the battery (P) is abnormal.
Regarding claim 19, Wei et al disclose [see Fig. 1] a terminal device, comprising: a controller [not numbered but see Fig. 11]; a battery (battery P); a voltage-sudden-change detecting circuit (voltage detection circuit 111), configured to [see Note below] detect whether a sudden change in voltage has occurred to a battery (battery pack P) and output a sudden-change signal when the sudden change in voltage has occurred to the battery (P) [see translation pages 8-10 for details]; a current detecting circuit (current detection circuit 112), configured to [see Note below] detect a consumption current of the battery (P) and output a small-current signal when the consumption current of the battery (P) is smaller than a preset current threshold [see translation pages 8-11 for details]; and an abnormality detecting unit (determining section 120), coupled with the voltage-sudden-change detecting circuit (111) and 
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04].
Regarding claim 20, Wei et al disclose a temperature detecting unit (a temperature detection section 113), configured to detect temperature of the battery (P) and send the temperature of the battery to the controller, the controller being further configured to [see Note above]: determine a fault grade of the battery (P) according to the state information and the temperature of the battery (P) when the battery (P) is abnormal, and restrict corresponding functions of the terminal device according to the fault grade.
Conclusion
Allowable Subject Matter
Claims 8-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 8-11 and 13-17, the reason for the allowance was given by the examiner in the Office Action mailed on November 24, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858